81962: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19853: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81962


Short Caption:BROWN (LARRY) VS. STATECourt:Supreme Court


Related Case(s):80094


Lower Court Case(s):Clark Co. - Eighth Judicial District - C326247Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/16/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLarry Decorleon BrownNavid Afshar
							(Former)
						
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


10/20/2020Filing FeeFiling Fee Waived - Criminal. (SC)


10/20/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-38343




10/21/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: Jill Hawkins. 9/6/17, 10/4/17, 10/11/17, 12/13/17. Robin Page. 10/31/17; 12/19/17; 2/27/18; 3/6/18; 4/3/18,
4/17/18; 4/24/18; 4/26/18; 5/8/18; 5/22/18; 5/31/18; 6/7/18; 8/9/18; 8/30/18; 11/27/18; 1/17/19; 3/21/19; 4/25/19; 5/30/19; 6/27/19; 8/01/19; 8/15/19; 8/20/19; 8/22/19;
10/29/19; 11/05/19; 11/14/19; 12/09/19; 12/10/19; 12/11/19; 12/12/19; 12/17/191; 12/18/19; 12/19/19; 12/20/19; 8/6/2020; 9/18/2020. Stacey Ray. 9/14/2017; 10/19/17. (SC)20-38662




10/23/2020Notice of Appeal DocumentsFiled District Court Minutes. (SEALED) (SC)


11/10/2020MotionFiled Appellant's Motion to Extend Time to File Docketing Statement. (First Request) (SC)20-41183




11/13/2020Order/ProceduralFiled Order Granting Motion. Appellant's Docketing Statement due: December 10, 2020. (SC).20-41454




11/23/2020MotionFiled Court Recorder Robin Page's Motion for Extension of Time to File Transcripts.  (SC)20-42662




11/24/2020Order/ProceduralFiled Order Granting Motion.  Court recorder Robin Page's Certificate of Delivery of Transcripts due:  December 9, 2020.  (SC)20-42880




11/25/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)20-43078




11/30/2020Notice of Appeal DocumentsFiled District Court Minutes. (SEALED)(SC)


12/08/2020TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts:9/6/17, 10/4/17, 10/11/17, and 12/13/17. (SC)20-44597




12/10/2020Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)20-44946




12/11/2020Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Second Amended NOA) (SC)20-45117




12/15/2020Notice of Appeal DocumentsFiled (SEALED) District Court Minutes C-17-326247-1. (SC)


12/15/2020TranscriptFiled Notice from Court Reporter. Robin Page stating that the requested transcripts were delivered.  Dates of transcripts: 12/9/19, 12/10/19, 12/11/19, 12/12/19, 12/13/19, 12/17/19, 12/18/19, 12/19/19, and 12/20/19. (SC)20-45395




12/15/2020TranscriptFiled Notice from Court Reporter. Robin Page stating that the requested transcripts were delivered.  Dates of transcripts: 9/18/20. (SC)20-45398




12/15/2020TranscriptFiled Notice from Court Reporter. Robin Page stating that the requested transcripts were delivered.  Dates of transcripts:10/31/17, 12/19/17, 2/27/18, 3/6/18, 4/3/18, 4/17/18, 4/24/18, 4/26/18, 5/8/18, 5/22/18, 5/31/18, 6/7/18, 8/9/18, 8/30/18, 11/27/18, 1/17/19, 3/21/19, 4/25/19, 5/30/19, 6/27/19, 8/1/19, 8/15/19, 8/20/19, 8/22/19, 10/29/19, 11/5/19, 11/14/19, and 8/6/20. (SC)20-45399




12/15/2020TranscriptFiled Notice from Court Reporter. Stacey Ray stating that the requested transcripts were delivered.  Dates of transcripts: 9/14/14 and 10/19/17. (SC)20-45400




12/21/2020TranscriptFiled Notice from Court Recorder Robin Page stating that the requested transcripts were delivered.  Dates of transcripts:  11/5/20.  (SC)20-46052




02/17/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-04726




02/26/2021Order/ProceduralFiled Order Granting Motion.  Appellant shall have until May 18, 2021, to file and serve the opening brief and appendix.21-05774




05/13/2021MotionFiled Appellant's Motion to Stay Briefing Schedule, Transmit Sealed Hearing Transcript, and to Unseal Record, or in the Alternative, Motion Seeking Guidance on How to Cite to Sealed Record. (SC)21-13751




05/19/2021Order/ProceduralFiled Order. Appellant has filed a motion to unseal a transcript of a hearing that was sealed by the district court so that appellant can refer to the transcript in the context of this appeal. . Additionally, appellant requests that the briefing schedule in this matter be suspended pending this court's resolution of the motion to unseal.  this court defers ruling on the motion to unseal. Appellant shall have 7 days from the date of this order to submit a copy of the transcript to this court. The submitted transcript will remain confidential pending this court's ruling on the motion to unseal.  Within the same time period, respondent shall file an opposition, if any, to the motion to unseal.  The briefing schedule in this appeal is suspended pending further order of this court. (SC)21-14407




06/04/2021Order/ProceduralFiled Order Granting Motion.  Appellant has filed a motion to unseal a transcript sealed by the district court.  The unopposed motion is granted  The clerk of this court shall return, unfiled, the transcript received on May 24, 2021.  Appellant shall have 14 days from the date of this order to file and serve the opening brief and an appendix.  (SC)21-16077




06/17/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief.  (Second Request)(SC)21-17550




06/25/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: July 9, 2021. (SC)21-18347




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)21-19554




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)21-19534




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3. (SC)21-19535




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4. (SC)21-19536




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5. (SC)21-19537




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6. (SC)21-19538




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 7. (SC)21-19539




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)21-19540




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 8. (SC)21-19542




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 9. (SC)21-19544




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 10. (SC)21-19546




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 11. (SC)21-19547




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 12. (SC)21-19549




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 13. (SC)21-19552




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 14. (SC)21-19553




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 15. (SC)21-19555




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 16. (SC)21-19558




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 17. (SC)21-19561




07/08/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 18. (SC)21-19560




07/08/2021BriefFiled Appellant's Opening Brief. (SC)21-19622




07/08/2021MotionFiled Appellant's Motion to Allow Opening Brief to Exceed Word Limitations. (SC)21-19625




07/12/2021Order/ProceduralFiled Order Granting Motion.  Appellant's motion for leave to file an opening brief in excess of the type-volume limitation is granted.  The opening brief was filed on July 8, 2021. Respondent shall have until August 9, 2021, to file and serve the answering brief.  (SC)21-19980




08/09/2021Notice/IncomingFiled Notice of Appearance (Karen Mishler, Chief Deputy District Attorney as counsel for Respondent). (SC)21-22980




08/09/2021MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)21-22981




08/10/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until September 8, 2021, to file and serve the answering brief.  (SC)21-23217




09/08/2021BriefFiled Respondent's Answering Brief. (SC)21-26033




09/08/2021AppendixFiled Respondent's Appendix to Answering Brief. (SC)21-26034




09/08/2021MotionFiled Respondent's Motion to Transmit Video Recording of Proceedings. (SC)21-26036




09/21/2021Order/ProceduralFiled Order Granting Motion. Respondent has filed a motion to transmit a copy of the JAVS recordings from the district court proceedings. The clerk of the district court shall transmit to this court the JAVS recordings in case number C-17-326247-1, from Department 21 on December 11, 2019. (SC).21-27294




09/30/2021Notice of Appeal DocumentsFiled (SEALED) copy of JAVS recordings from Department 21 on December 11,2019. (SC)


10/07/2021MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (1st Request)(SC)21-28773




10/18/2021Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: December 7, 2021. (SC)21-29843




11/02/2021BriefFiled Appellant's Reply Brief. (SC)21-31481




11/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/04/2021Notice/IncomingFiled Appellant's Notice for Change of Attorneys, to Remove Navid Afshar. (SC)21-31691




02/16/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-05199




05/23/2022Order/ProceduralFiled Order Directing Transmission of Original Exhibit.  District court clerk's original exhibit due: 14 days. (SC)22-16232




06/23/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Silver/Cadish/Pickering. Author: Silver, J. Majority: Silver/Cadish. Pickering, J., concurring. 138 Nev. Adv. Opn. No. 44. NNP22-AS/EC/KP. (SC).22-19853




07/18/2022RemittiturIssued Remittitur.  Returned State's Exhibit 100 to the 8th JDC.  (SC)22-22428




07/18/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)


07/26/2022Order/ProceduralFiled Order Directing Transmission of Original Exhibits.  On June 23, 2022, this court issued an opinion affirming the district court's decision on appeal.  The concurrance included photographs of two exhibits.  We have determined that the original exhibits are necessary for this court to be able to reproduce adequate images in the published opinion.  Accordingly, the district court clerk shall, within 14 days of the date of this order, transmit to this court the original State's Exhibit 100 "Photo?Foot Print" and State's Exhibit 215 "Photo?Polo Sport Shoe" that were admitted in district court case number C-17-326247-1 on December 13, 2019.  See generally NRAP 30(d).  The clerk of this court shall return the original exhibits to the district court clerk upon completion of the reproduction of the exhibits.  (SC)22-23433





Combined Case View